                                                                                                          EXHIBIT
10.18


[logo4.jpg]



WEST PHARMACEUTICAL SERVICES, INC.




NON-QUALIFIED DEFERRED COMPENSATION PLAN
FOR DESIGNATED EMPLOYEES






(Amended and Restated Effective January 1, 2008, except as otherwise noted
herein or required by applicable law)
 


















PLAN DOCUMENT











K:\EDGAR\2009\10K\Exhibit 10.18 - Employees NQDC Plan Restatement.DOC


 
 

--------------------------------------------------------------------------------

 

THE WEST PHARMACEUTICAL SERVICES, INC.
NON-QUALIFIED DEFERRED COMPENSATION
PLAN FOR DESIGNATED EMPLOYEES
 
(Amended and Restated Effective January 1, 2008)
 
West Pharmaceutical Services, Inc. (the “Company”) hereby adopts this West
Pharmaceutical Services, Inc. Non-Qualified Deferred Compensation Plan For
Designated Employees (the “Plan”), as amended, restated and renamed effective
January 1, 2008, except as otherwise noted herein, to permit eligible employees
of the Company to defer receipt of a specified portion of their cash and
equity-based compensation:
 
1.           Eligible Employees.  Employees of the Company or its subsidiaries
are eligible to make the elections set forth in this Plan after they have
completed three months of continuous service if they are: (a) employed in the
United States by the Company and are expected to earn an annual Base Salary (as
defined below) of $150,000 or more, as determined in the sole discretion of the
Compensation Committee, or (b) any other employee of the Company or its
subsidiaries who is designated by the Compensation Committee as eligible to
participate in the Plan (each an “Eligible Employee”).  An Eligible Employee who
at any time makes a valid deferral election under the Plan is a “Participant.’
 
2.           Deferrable Compensation.  An Eligible Employee may separately
elect, in the form and manner determined by the Committee, to defer cash or
stock compensation as follows:
 
(a) any whole percentage of his or her annual aggregate base salary paid by the
Company for services rendered exclusive of any additional allowances, payments
or non-cash benefits (“Base Salary”);
 
(b)            any whole percentage of his or her annual bonus (“Bonus”) earned
and payable under the Management Incentive Plan (“Annual Incentive Plan”), or
any successor plan thereto, whether payable in cash or stock issued under the
2004 Stock-Based Compensation Plan (the “2004 Stock Plan”), the 2007 Omnibus
Incentive Compensation Plan (the “2007 Omnibus Plan”), and/or any successor
plan(s) or;
 
(c)            effective June 1, 2007, any whole number of shares of deferred
stock (including Performance-Vesting Restricted Stock and Performance-Vesting
Stock Units, as applicable) (“PV Stock”) awarded under the Company’s Long-Term
Incentive Plan (the “LTIP”), 2004 Stock Plan, the 2007 Omnibus Plan, and/or any
successor plan(s) thereto, to the extent such PV Stock is earned under the
applicable plan.
 
3. Elections to Defer.
 
(a) Base Salary.  An Eligible Employee who wants to defer payment of any portion
of his or her Base Salary in any calendar year must notify the Company’s
Secretary in writing on or before December 31 of the prior year, stating the
amount of his or her Base Salary to be deferred.  This election becomes
irrevocable on December 31 of such prior year.
 
(b) Bonus Elections.
 
(i)           An Eligible Employee who wants to defer payment of any portion of
his or her Bonus in any calendar year shall notify the Company’s Secretary in
writing on or before June 30 of the year prior to the year the Bonus would
otherwise be paid.  The election must state the amount of a Participant’s Bonus
Stock which is to be deferred, and the election is irrevocable as of such June
30.
1

--------------------------------------------------------------------------------


 
(ii)           A Participant who has elected to defer any portion of his or her
Bonus, shall be permitted at the time of his or her election to designate that a
portion of such Bonus will be deemed to be invested in common stock of the
Company (“Common Stock”) and ultimately distributable in Common Stock in
accordance with Section 7(c)(iii).  The portion of the Participant’s Bonus so
designated will be referred to as “Deferred Bonus Stock.”  The portion of the
Participant’s Bonus deferred hereunder that is not-so-designated shall be
referred to as the “Deferred Cash Bonus.”
 
(c)            PV Stock.  An Eligible Employee who wants to defer payment of any
portion of his or her PV Stock in any calendar year must notify the Company’s
Secretary in writing on or before June 30 of the final (or, as applicable, only)
year of any performance-based vesting period applicable to such PV Stock,
stating the amount of his or her PV Stock which shall be deferred.  This
election is irrevocable on such June 30.
 
(d)            Special Rules for New-Hires.
 
(i)            Base Salary.  Notwithstanding Section 3(a) above, if an Eligible
Employee is hired by the Company during a calendar year, such Participant may
elect to participate in the Plan by notifying the Company’s Secretary in writing
before the first day of the payroll period that commences following the Eligible
Employees completion of three months of continuous service for the Company or
its subsidiaries.  An election so made shall be irrevocable on the first day of
the applicable payroll period.
 
(ii)            Bonuses and PV Stock.  Section 3(c) shall not apply to elections
to defer Bonuses or PV Stock in the year a Participant is hired.  A newly-hired
employee is not eligible to defer Bonuses or PV Stock until the calendar year
following the calendar year in which such Participant is hired.
 
(a)            Revocation for Unforeseeable Emergency or Disability.  If a
Participant has an Unforeseeable Emergency as described in Section 7(d) or
incurs a Disability as defined in Section 409A, then such Participant may make a
request in writing to the Compensation Committee or its delegate to suspend any
elections to make any deferrals to the Plan during the year such Unforeseeable
Emergency or Disability is incurred.  Upon approval by the Compensation
Committee or its delegate, such contributions shall cease immediately.
 
4. Matching Contributions.
 
(a) Base Salary.  For years prior to 2007, the Company will contribute to the
Plan an amount equal to 50% of the first 6% of Base Salary that a Participant
elects to defer.  Matching contributions under this Section 4(a) (“Pre-2007
Salary Matching Contributions”) shall not be made for deferrals of Base Salary
in excess of 6% or any portion of a Bonus or PV Stock deferred by a Participant.
 
(b) Deferred Incentive Shares.  The Company shall make a matching contribution
(“Deferred Incentive Shares”) equal to 25% of the aggregate fair market value of
the Deferred Bonus Stock that a Participant elects to defer.  Fair market value
shall be measured as of the date such Deferred Bonus Stock would otherwise be
paid to such Participant.
 
(c) 401(k) Plan True-up.  Effective for calendar years beginning on or after
January 1, 2007,
2

--------------------------------------------------------------------------------


 
 (i)         With respect to any Participant who earns Base Salary in excess of
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the
“Code”), except as provided in Sections 4(c)(ii), the Company will make matching
contributions (“Post-2007 Salary Matching Contributions”) equal to 100% of the
Participant’s Base Salary deferred and remaining to such Participant’s Account
plus amounts deferred under the West Pharmaceutical Services, Inc. 401(k) Plan
(the “401(k) Plan”), if applicable, up to 3% of such Participant’s total annual
Base Salary and 50% of the Participant’s Base Salary deferred in excess of 3%,
but no greater than 5%, of such Participant’s total annual Base Salary
deferred.  Such matching contributions shall be calculated without regard to
Section 401(a)(17) of the Code.  The amount of matching contributions made for
the Participant with respect to a calendar year (including a “true up”
contributions) under the 401(k) Plan (or in accordance with Section 8 hereof),
if any, shall be deducted from the Post-2007 Salary Matching Contributions made
hereunder.  Post-2007 Salary Matching Contributions under this Section 4(c)
shall not be made for deferrals of Base Salary in excess of 5% of a
Participant’s total annual Base Salary.
 
(ii)         Notwithstanding Section 4(c)(i), a Participant may elect to opt out
of being credited with any Post-2007 Salary Matching
Contributions, and, such Participant will only be credited with matching
contributions under the 401(k) Plan, if applicable.
 
5. Investment of Deferred Compensation Accounts.
 
(a) The Company shall establish separate bookkeeping accounts (each part of a
Participant’s “Account”) as set forth in this Section 5.  Such Accounts will be
maintained on the books of the Company and will be used solely to calculate the
amount payable to each Participant and shall not constitute separate funds of
assets.  Amounts will be credited to such Accounts as of the date such amounts
would have been distributed or paid to a Participant but for an election to
defer such amounts hereunder.  If a Bonus or share of Deferred PV Stock is not
earned under the Annual Incentive Plan or the LTIP, or any successor plan(s)
thereto, as applicable, no amount shall be credited to a Participant’s Accounts.
 
(b)            A Participant’s Base Salary deferred pursuant to Section 3(a)
plus his or her Deferred Cash Bonus shall be allocated to his or her “Cash
Deferral Account” as of the last day of the payroll period to which it
relates.  Notwithstanding the foregoing, a Participant’s Cash Deferral Account
shall be debited, by any amounts contributed to the 401(k) Plan pursuant to
Section 8 hereof.
 
(c)            Pre-2007 Salary Matching Contributions made pursuant to Section
4(a) on or before March 31, 2000 shall be allocated to a Participant’s
“Participant-Directed Matching Contribution Account” as of the last day of the
payroll period to which they relate.
 
(d)            Pre-2007 Salary Matching Contributions made pursuant to Section
4(a) on or after April 1, 2001 and all Post-2007 Matching Contributions shall be
allocated to a Participant’s “Stock-Invested Matching Contribution Account” as
of the last day of the payroll period to which they relate or, with respect to
Post-2007 Matching Contributions, the date the amount of such Post-2007 Matching
Contributions is determined in the next following calendar year.  Collectively,
amounts credited to a Participant’s Stock-Invested Matching Contribution Account
and his or her Participant-Directed Matching Contribution Account, shall be
referred to as his or her “Matching Contribution Account.”
 
(e)            Deferred Bonus Stock, Deferred PV Stock, and Deferred Incentive
Shares will be allocated to a separate “Deferred Stock Account” and subject to
the rules of Section 7(c)(iii).
3

--------------------------------------------------------------------------------


 
(f) Investment of Cash Deferral Account and Participant-Directed Matching
Contribution Account.
 
(i) Each Participant shall direct the deemed investment of his or her Cash
Deferral Account and Participant-Directed Matching Contribution Account among
the investment funds offered under the Plan (“Investment Funds”) by complying
with administrative procedures established by the Compensation Committee.  A
Participant’s election shall specify the whole percentage of his or her Cash
Deferral Account and Participant-Directed Matching Contribution Account deemed
to be invested in an Investment Fund.  A Participant’s election shall remain in
effect until a new election is made.  A Participant may change an election of
Investment Funds or transfer existing Account balances among Investment Funds
once per month by complying with the administrative procedures established by
the Compensation Committee.  The Compensation Committee shall establish
procedures to review the investment elections made by a Participant and shall
retain the authority to override any investment election if it determines, in
its sole discretion, that such an override is in the Company’s best
interests.  In addition, any discretionary investments in or divestments of
amounts deemed invested in Company Stock shall be subject to the Company’s
Securities Trading Policy.
 
(ii) Investment Funds.  The Company shall make available to each Participant
literature summarizing the investment characteristics of each Investment Fund.
 
(iii) Valuation of Participant Accounts.  Any increase or decrease in the fair
market value of an Investment Fund shall be computed and credited to or deducted
from the Cash Deferral Account or Participant-Directed Matching Contribution
Account, as applicable, of all Participants who are deemed to have invested in
the Investment Fund in accordance with policies and procedures established by
the Compensation Committee.
 
(g) Investment of Stock-Invested Matching Contribution Account.
 
(i) The Stock-Invested Matching Contribution Account of each Participant shall
be deemed to be invested in Common Stock.  Except as set forth herein, a
Participant shall not be able to direct or invest amounts in his or her
Stock-Invested Matching Contribution Account.  Notwithstanding the foregoing,
effective January 1, 2008, a Participant who has been credited with three years
of service, may direct the investment of his Stock-Invested Matching
Contribution Account among the other Investment Funds offered under the Plan,
and also may choose to re-invest any portion of their Stock-Invested Matching
Contribution Account in Common Stock after previously investing it in the other
available Investment Funds.
 
(ii) Any increase or decrease in the fair market value of the common stock of
the Company shall be computed and credited to or deducted from the
Stock-Invested Matching Contribution Accounts of all of the Participants who are
invested in the common stock of the Company in accordance with policies and
procedures established by the Compensation Committee.
 
(h) Investment of Deferred Stock Account.
 
           (i)  The Deferred Stock Account of each Participant shall be deemed
to be invested in Common Stock.  A Participant shall not have the ability to
direct or invest amounts in his or her Deferred Stock Account.
 
(ii)  Any increase or decrease in the fair market value of the common stock of
the Company shall be computed and credited to or deducted from the Deferred
Stock Accounts of all of the Participants who are invested in the common stock
of the Company in accordance with policies and procedures established by the
Compensation Committee.
 
4

--------------------------------------------------------------------------------


(i) Indemnity.  By electing to make contributions to this Plan,  each
Participant hereby recognizes and agrees that the Company and any other
individual responsible for administering the Plan (including the Company’s
Secretary or any trustee responsible for holding assets under the Plan) are in
no way responsible for the investment performance of the Participant’s Accounts.
 
(j) Dividends on Company Stock.  Any dividends paid on that portion of a
Participant’s Account that is deemed invested in Company Stock shall be treated
as earnings hereunder, and, shall, in the manner determined by the Committee be
credited to a Participant’s Account and remain deemed invested in Company Stock
and shall be distributed in Company Stock.  With respect to Deferred PV Stock,
such amount shall be credited with dividends at the target level in a manner
similar to that provided under the terms of the LTIP.
 
6. Vesting.
 
(a) Cash Deferrals and Post-2007 Salary Matching Contributions.  A Participant
shall always be 100% vested in his or her Cash Deferral Account and Post-2007
Salary Matching Contributions made pursuant to Section 4(c) on or after January
1, 2007.
 
(b) Pre-2007 Salary Matching Contributions.  A Participant shall be 40% vested
in Pre-2007 Salary Matching Contributions made on his or her behalf under
Section 4 after two years of employment with the Company or any of its
subsidiaries (prior to such two-year period, no portion of the Pre-2007 Salary
Matching Contributions shall be vested).  A Participant’s vested interest in
Pre-2007 Salary Matching Contributions will increase by 20% per year of
employment, so that he or she is 100% vested after five years of employment with
the Company or any of its subsidiaries.  A “year of employment” will be credited
to a Participant for each 12 month period, beginning on his or her date of hire
by the Company or any of its subsidiaries (and each anniversary thereof), during
which he or she is continuously employed by the Company or any of its
subsidiaries, as determined in the Company’s sole discretion.
 
(c) Bonus Stock and Deferred PV Stock.  Any Bonus Stock deferred under Section
3(b) and any Deferred PV Stock deferred under Section 2(c) shall be immediately
100% vested.
 
(d) Deferred Incentive Shares.
 
(i)            Subject to Sections 6(d)(ii) through 6(d)(v), all Incentive
Shares credited to a Participant’s Account will vest on the fourth anniversary
of the date that the Bonus Stock with respect to which such Incentive Share
relates (“Underlying Stock”) was granted to a Participant.
 
(ii)            If a Participant receives a distribution with respect to any
share of Underlying Stock prior to the fourth anniversary of the grant date of
the Underlying Stock in accordance with Section 7(a)(iv), the Incentive Shares
that relates to such Underlying Stock will be immediately forfeited by such
Participant.
 
5

--------------------------------------------------------------------------------


(iii)            If a participant sells, assigns, exchanges, pledges,
hypothecates or otherwise encumbers any of the Underlying Stock, the Incentive
Shares that relate to such Underlying Stock will be immediately forfeited by
such Participant.
 
(iv)            If, as determined by the Committee in its sole and absolute
discretion, a Participant terminates employment with the Company due to death,
disability or retirement under a qualified pension plan maintained by the
Company (collectively referred to as a “Qualified Termination”), then the
following percentage of Incentive Shares shall vest and all unvested shares
shall be immediately forfeited:
 
(A)            25% if at least one but less than two years has elapsed since the
grant date of the Underlying Stock.
 
(B) 50% if at least two but less than three years has elapsed since the grant
date of the Underlying Stock.
 
(C) 75% if at least three but less than four years has elapsed since the grant
date of the Underlying Stock.
 
(v)            If, as determined by the Committee in its sole and absolute
discretion, a Participant’s service with the Company terminates for any reason
other than a Qualified Termination, all unvested Incentive Shares shall
immediately be forfeited.
 
(e) (i)           Notwithstanding anything in this Plan to the contrary, a
Participant shall immediately be 100% vested in matching contributions made
pursuant to Section 4 after a Change in Control, as defined below.
 
(ii)           A “Change in Control” shall mean a change in control of a nature
that would be required to be reported in response to Item 1 of the Current
Report on Form 9-K as in effect on April 28,1998, pursuant to section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (the “Act”), provided
that, without limitation, a Change in Control shall be deemed to have occurred
if:
 
(A) any “Person” (as such term is used in sections 13(d) and 14(d) of the Act),
other than:
 
(1) the Company,
 
(2) any Person who on the date hereof is a director or Participant of the
Company, or
 
(3) a trustee or fiduciary holding securities under an employee benefit plan of
the Company,
 
(B) is or becomes the “beneficial owner,” (as defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities; or
 
(C) during any period of two consecutive years during the term of this Plan,
individuals who at the beginning of such period constitute the board of
directors of the Company (the “Board”) cease for any reason to constitute at
least a majority thereof, unless the election of each director who was not a
director at the beginning of such period has been approved in advance by
directors representing at least two-thirds of the directors then in office who
were directors at the beginning of the period; or
6

--------------------------------------------------------------------------------


 
(D) the shareholders of the Company approve:
 
(1) a plan of complete liquidation of the Company; or
 
(2) an agreement for the sale or disposition of all or substantially all of the
Company’s assets; or
 
(3)  a merger, consolidation, or reorganization of the Company with or involving
any other corporation, other than a merger, consolidation, or reorganization
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), at least fifty percent (50%) of the combined voting power of the voting
securities of the Company (or the surviving entity, or an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries)
outstanding immediately after such merger, consolidation, or reorganization.
 
7. Distribution of Deferred Compensation.
 
(a) Distributions of Certain Amounts Following Fifth Anniversary.  For
allocations to a Participant’s Cash Deferral Account and the vested portion of a
Participant’s Deferred Stock Account only, during each calendar year, unless a
Participant elects otherwise in accordance with Section 7(b), the amount
contributed to each Account for each plan year plus any earnings and losses,
shall be distributed on the first to occur of:
 
(i)            The first normal payroll date on or after the January 15 that
occurs following the fifth anniversary of the end of year such amounts would
have been paid to the Participant absent his or her deferral hereunder; or,
 
(ii) The first normal payroll date on or after the date which is six months
following the Participant’s termination of employment.
 
(b)            Election to Receive Certain Amounts at a Different
Time.  Notwithstanding Section 7(a), a Participant may elects in writing as
described in this Section 7(b) only to have amounts that would be distributed in
accordance with Section 7(a) distributed at a different time.
 
(i)            With respect to amounts described in Section 7(a) that were
earned and vested on or before December 31, 2004 (“Grandfathered Amounts”), the
election must be made in writing by December 31 of the year which is two years’
prior to the date the Grandfathered Amounts would otherwise be distributed under
the Plan.  A Participant may elect to receive his or her Grandfathered Amounts
on either: (A) a subsequent date that is at least 24 months later than the date
the amounts would otherwise be distributed hereunder, or (B) termination of
employment.  A Participant is permitted to make subsequent deferrals under this
Section 7(b)(i) provided that such subsequent elections satisfy the requirements
in the previous sentence.  Notwithstanding any election under this Section 7(b),
Grandfathered Amounts will be distributed by the end of the month following the
Participant’s termination of employment if it occurs earlier.
 
7

--------------------------------------------------------------------------------


(ii) With respect to amounts described in Section 7(a) that were earned and
vested on or after January 1, 2005 (“Non-Grandfathered Amounts”), the election
must be made in writing by the later of (A) the date his or her election becomes
irrevocable as described in Section 3, or (B) December 31, 2008.  A Participant
may elect to receive his or her Non-Grandfathered Amounts on either: (A) a
subsequent date that is at least 24 months later than the date the amounts would
otherwise be distributed hereunder, or (B) termination of employment.  A
Participant is not permitted to make subsequent deferrals under this Section
7(b)(ii).  Notwithstanding any election under this Section 7(b)(ii),
Non-Grandfathered Amounts will be distributed on the date that is six months
following the Participant’s termination of employment if it occurs earlier.
 
(c)            Distributions of Matching Contributions.  Allocations of
Grandfathered and Non-Grandfathered Amounts to a Participant’s
Participant-Directed Matching Contribution Account and Stock-Invested Matching
Contribution Account are distributable only following the termination of a
Participant’s employment with the Company and all of its subsidiaries for any
reason, including retirement, death.  Distributions of Grandfathered Amounts
shall be made by the end of the month following the month of the Participant’s
termination of employment, and distributions of Non-Grandfathered Amounts shall
be made on the date that is six months following the Participant’s termination
of employment.
 
(d)            Distributions in the Event of an Unforeseeable
Emergency. Notwithstanding anything herein to the contrary, a Participant may
elect to receive a distribution from his Cash Deferral Account and the vested
portion of a Participant’s Deferred Stock Account in the event of an
Unforeseeable Emergency.  An Unforeseeable Emergency shall be defined in
accordance with Section 409A(a)(2)(B)(ii) of the Code.  The distributed amount
may not exceed the amount necessary to eliminate the Unforeseeable Emergency
plus pay any applicable taxes.  To apply for an Unforeseeable Emergency
distribution, a Participant must submit a written application to the Company’s
Secretary indicating (A) the nature of the Unforeseeable Emergency, (B) the
amount the Participant needs to alleviate the Unforeseeable Emergency, and (C)
the Account from which a distribution, if approved, shall be made.  The
determination of whether an Unforeseeable Emergency exists shall be made in
accordance with the claims procedures in Section 12.  Amounts allocated to a
Participant’s Participant-Directed Matching Contribution Account, Stock-Invested
Matching Contribution Account and the unvested portion of a Participant’s
Deferred Stock Account shall not be available for distribution under this
Section 7(d).
 
(e) Valuing Accounts for Distributions,  The value of each of the Accounts of a
Participant shall be determined as of the effective date of a distribution from
the Plan (the “Valuation Date”).  The value of the Accounts will be adjusted on
the Valuation Date to reflect earnings, losses, dividends, stock splits, and
previous withdrawals.  The relevant portion of each of the Accounts, as
applicable, shall then be distributed in accordance with this Section 7.
 
(f) Method of Distribution,
 
    (i)         Subject to Sections 7(g) and 8, and unless elected otherwise
under Section 7(f)(ii), all distributions from the Plan shall be made in a cash
lump sum.
 
(ii)         For amounts payable upon termination of employment pursuant to any
other sub-section of this Section 7, a Participant may elect to receive the
distribution in five substantially equal annual installments in accordance with
this Section 7(f)(ii).
 
(A)            With respect to Grandfathered Amounts, such election must be made
by December 31 of the year before the year of a Participant’s termination of
employment. This election shall continue in effect until changed by the
Participant, provided that any such change shall be effective only if the
Participant submits appropriate instructions, in accordance with administrative
procedures established by the Company, on or before December 31 of the year
prior to the year in which the Participant becomes entitled to a distribution.
 
8

--------------------------------------------------------------------------------


(B)            With respect to Non-Grandfathered Amounts, such election must be
made by the later of (i) the date the Participant makes his or her first
deferral election under the Plan, or (ii) December 31, 2008.  This election is
irrevocable.
 
(C) If installment distributions are elected, the first installment shall be
paid on or as soon as practicable following the January 15 immediately following
the Participant’s termination from employment, and the others on or as soon as
practicable following January 15 of the second, third, fourth and fifth years
following such termination.  The Participant shall continue to direct the
investment of any amount remaining in his or her Cash Deferral Account and
Participant-Directed Matching Contribution Account and the second to fifth
installments shall be adjusted to take into account any earnings, losses, stock
splits or dividends.
 
(g)   Form of Distributions.  Regardless of the method of distribution required
or elected under Section 7(f):
 
(ii)            Distributions from a Participant’s Cash Deferral Account, and
either Matching Contribution Account shall be made in cash, unless elected
otherwise under Section 7(g)(iii).
 
(iii)            Distributions of Bonus Stock and amounts allocated to a
Participant’s Deferred Stock Account must be made in the form of whole shares of
Common Stock in accordance with this Section.  No partial shares of Common Stock
shall be distributed, and cash equal to the fair market value of such fractional
Common Stock shall be distributed in lieu thereof.
 
(iv)            A Participant may elect to receive all or a portion of his or
her distribution from his or her Base Salary Deferral Account or either Matching
Contribution Account in Common Stock; provided that such election to receive
Common Stock in lieu of cash shall be effective only if the Participant submits
appropriate instructions, in accordance with administrative procedures
established by the Company, on or before December 31 of the year prior to the
year in which the  Participant becomes entitled to a distribution.
 
(v)            Any Common Stock distributable from this Plan in accordance with
this Section 7(g) shall be made under and pursuant to the 2004 Stock Plan, or,
as applicable, the 2007 Omnibus Plan or any successor plan(s) thereto as
determined by the Compensation Committee.
 
(h) Treatment of Unvested Portion of Participant’s Account.  Incentive Shares
that are not vested at the time a Participant terminates employment shall be
forfeited and may be used by the Company as determined in its sole discretion.
 
(i) Small-Benefit Cash Out.  To the extent permitted by Section 409A of the
Code, notwithstanding any other provision of this Plan to the contrary, if a
Participant’s entire Account Balance (plus any amounts that would be aggregated
with the Account Balance under Code Section 409A) is less than the amount
specified in Section 402(g)(1)(B) of the Code when such Participant terminates
employment, his or her entire Account Balance will be paid in a single, cash
lump sum six months following termination of employment.
 
9

--------------------------------------------------------------------------------


8.            Transfers of Certain Amounts to the 401(k) Plan.  With respect to
any Participant who is eligible for the 401(k) Plan,
 
(a)            The Company shall distribute from such Participant’s Base Salary
deferred hereunder (but not Cash Bonuses), the maximum pre-tax amount that may
be contributed to the 401(k) Plan by such Participant for such deferral year,
and shall contribute such amount to the 401(k) Plan on behalf of such
Participant in accordance with the limitations imposed by the Code.  Such amount
shall not include any earnings on the Base Salary Deferrals, but shall be
adjusted for any losses.
 
(b)            The Company shall contribute, from such Participant’s Post-2007
Matching Contributions an amount equal to the maximum amount such Participant
could have been credited with matching contributions under the 401(k)
Plan.  Such amount shall not include any earnings on the Base Salary Deferrals,
but shall be adjusted for any losses.
 
(c)            The Company shall contribute both such amounts to the 401(k) Plan
as soon as practicable after the calendar year to which the election relates,
but not later than March 15 of the following calendar year.
 
9.            Distributions on Death; Designation of
Beneficiary.  Notwithstanding anything in the Plan to the contrary, if a
Participant dies prior to receiving the entire balance of his or her Accounts,
any balance remaining in his or her Accounts shall be paid in a cash lump sum
only to the Participant’s designated beneficiary as soon as practicable after
such Participant’s death, or if the Participant has not designated a beneficiary
in writing to the Company’s Secretary, to such Participant’s  estate.  Any
designation of beneficiary may be revoked or modified at any time by the
Participant or his or her authorized designee.
 
10. Unsecured Obligation of the Company.  The Company’s obligations to establish
and maintain Accounts for each Participant and to make payments of deferred
compensation to him or her under this Plan shall be the general unsecured
obligations of the Company.  The Company shall be under no obligation to
establish any separate fund, purchase any annuity contract, or in any other way
make special provision or specifically earmark any funds for the payment of any
amounts called for under this Plan, nor shall this Plan or any actions taken
under or pursuant to this Plan be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, his or her
designated beneficiary, executors or administrators, or any other person or
entity.  If the Company chooses to establish such a fund or purchase such an
annuity contract or make any other arrangement to provide for the payment of any
amounts called for under this Plan, such fund contract or arrangement shall
remain part of the general assets of the Company, and no person claiming
benefits under this Plan shall have any right, title, or interest in or to any
such fund, contract or arrangement.
 
11. Administration. The Plan will be administered by the Compensation Committee.
 
(a) The Compensation Committee shall be the named fiduciary for purposes of the
claims procedure pursuant to Section 12 and shall have authority to act to the
full extent of its absolute discretion to:
 
(ii)                 interpret the Plan;
 
(iii)    resolve and determine all disputes or questions arising under the Plan
subject to the provisions of Section 11, including the power to determine the
rights of Participants and their beneficiaries (designated under Section 8), and
their respective benefits, and to remedy any ambiguities, inconsistencies or
omissions in the Plan;
 

--------------------------------------------------------------------------------


(iv) create and revise rules and procedures for the administration of the Plan
and prescribe such forms as may be required for Participants to make elections
under, and otherwise participate in, the Plan; and
 
(v) take any other actions and make any other determinations as it may deem
necessary and proper for the administration of the Plan.
 
(b) Any expenses incurred in the administration of the Plan will be paid by the
Company or the Employer.
 
(c) Except as the Compensation Committee may otherwise determine (and subject to
the claims procedure set forth in Section 12), all decisions and determinations
by the Compensation Committee shall be final and binding upon all Participants
and their designated beneficiaries.
 
(d) Neither the Secretary nor any member of the Compensation Committee shall
participate in any matter involving any questions relating solely to his or her
own participation or benefits under the Plan. The Compensation Committee shall
be entitled to rely conclusively upon, and shall be fully protected in any
action or omission taken by it in good faith reliance upon the advice or opinion
of any persons, firms or agents retained by it, including but not limited to
accountants, actuaries, counsel and other specialists. Nothing in this Plan
shall preclude the Company from indemnifying the Secretary or members of the
Compensation Committee for all actions under this Plan, or from purchasing
liability insurance to protect such persons with respect to the Plan.
 
(e) With respect to Company Stock, in the event of any (a) stock split, reverse
stock split, or stock dividend, or (b) extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off, split-up or other similar change in corporate
structure or capitalization or similar event, the number and kinds of shares
payable hereunder shall be adjusted by the Company.  The determinations and
adjustments made by the Committee under this Section shall be conclusive.
 
12.            Claims Procedure.  The Company  shall administer a claims
procedure as follows:
 
(a) Initial Claim.  A Participant or his or her beneficiary who believes that he
or she is entitled to benefits under the Plan (the “Claimant”), or the
Claimant’s authorized representative acting on behalf of such Claimant, must
make a claim for those benefits by submitting a written notification of his or
her claim of right to such benefits.  Such notification must be on the form and
in accordance with the procedures established by the Company.  No benefit shall
be paid under the Plan until a proper claim for benefits has been submitted.
 
(b) Procedure for Review.  The Compensation Committee shall establish
administrative processes and safeguards to ensure that all claims for benefits
are reviewed in accordance with the Plan document and that, where appropriate,
Plan provisions have been applied consistently to similarly situated
Claimants.  Any notification to a Claimant required hereunder may be provided in
writing or by electronic media, provided that any electronic notification shall
comply with the applicable standards imposed under 29 C.F.R. §2520.104b-1(c).
 
10

--------------------------------------------------------------------------------


(c) Claim Denial Procedure.  If a claim is wholly or partially denied, the
Compensation Committee shall notify the Claimant within a reasonable period of
time, but not later than 90 days after receipt of the claim, unless the
Compensation Committee determines that special circumstances require an
extension of time for processing the claim.  If the Compensation Committee
determines that an extension of time for processing is required, written notice
of the extension shall be furnished to the Claimant prior to the termination of
the initial 90-day period.  In no event shall such extension exceed a period of
180 days from receipt of the claim.  The extension notice shall indicate: (i)
the special circumstances necessitating the extension and (ii) the date by which
the Compensation Committee expects to render a benefit determination.  A benefit
denial notice shall be written in a manner calculated to be understood by the
Claimant and shall set forth:  (i) the specific reason or reasons for the
denial, (ii) the specific reference to the Plan provisions on which the denial
is based, (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim, with reasons therefor, and
(iv) the procedure for reviewing the denial of the claim and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a legal action under section 502(a) of Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) following an adverse benefit determination on
review.
 
(d) Appeal Procedure.  In the case of an adverse benefit determination, the
Claimant or his or her representative shall have the opportunity to appeal to
the Compensation Committee for review thereof by requesting such review in
writing to the Board within 60 days of receipt of notification of the
denial.  Failure to submit a proper application for appeal within such 60 day
period will cause such claim to be permanently denied.  The Claimant or his or
her representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim.  A document, record or other information
shall be deemed “relevant” to a claim in accordance with 29 C.F.R.
§2560.503-1(m)(8).  The Claimant or his or her representative shall also be
provided the opportunity to submit written comments, documents, records and
other information relating to the claim for benefits.  The Board shall review
the appeal taking into account all comments, documents, records and other
information submitted by the Claimant or his or her representative relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
 
(e) Decision on Appeal.  The Board shall notify a Claimant of its decision on
appeal within a reasonable period of time, but not later than 60 days after
receipt of the Claimant’s request for review, unless the Compensation Committee
determines that special circumstances require an extension of time for
processing the appeal.  If the Compensation Committee determines that an
extension of time for processing is required, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
60-day period.  In no event shall such extension exceed a period of 60 days from
the end of the initial period.  The extension notice shall indicate: (i) the
special circumstances necessitating the extension and (ii) the date by which the
Compensation Committee expects to render a benefit determination.  An adverse
benefit decision on appeal shall be written in a manner calculated to be
understood by the Claimant and shall set forth:  (i) the specific reason or
reasons for the adverse determination, (ii) the specific reference to the Plan
provisions on which the denial is based, (iii) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the
Claimant’s claim (the relevance of a document, record or other information will
be determined in accordance with 29 C.F.R. §2560-1(m)(8)) and (iv) a statement
of the Claimant’s right to bring a legal action under section 502(a) of ERISA.
 
(f) Litigation.  In order to operate and administer the claims procedure in a
timely and efficient manner, any Claimant whose appeal with respect to a claim
for benefits has been denied, and who wants to commence a legal action with
respect to such claim, must commence such action in a court of competent
jurisdiction within 90 days of receipt of notification of such denial.  Failure
to file such action by the prescribed time will forever bar the commencement of
such action.
 
(g) Disputes; Enforcement of Rights.  All reasonable legal and other fees and
expenses incurred by the Claimant in connection with any disputed claim
regarding any right or benefit provided for in this Plan shall be paid by the
Company, to the extent permitted by law, provided that the Claimant prevails on
the merits of his or her claim in material part as the result of litigation,
arbitration or settlement.
 
11

--------------------------------------------------------------------------------


13. Delay.  Notwithstanding anything in the Plan to the contrary, to the extent
permitted by Section 409A of the Code, distributions to Participants shall be
delayed if (a) the ability of the Company to remain a going concern is
jeopardized, (b) it is necessary to comply with applicable law, or (c) prior to
a Change in Control only, to the extent necessary to ensure deduction under
Section 162(m) of the Code.
 
14.                 Acceleration to Pay Employment Taxes.  To the extent
permitted by Section 409A of the Code, distributions under the Plan may be
accelerated to the extent required to pay employment taxes, as permitted by the
Compensation Committee.
 
15. Top Hat and Non-Qualified Status.  This Plan is intended to be a top-hat
plan within the meaning of ERISA.  The Plan is an unfunded plan for purposes of
ERISA and the Code and is not qualified under section 401(a) of the Code.
 
16. Withholding of Taxes.  The rights of a Participant (and his or her
beneficiaries) to payments under this Plan shall be subject to the Company’s
obligations at any time to withhold from such payments any income or other tax
on such payments.
 
17. Assignability.  No portion of a Participant’s Account(s) may be assigned or
transferred in any manner, nor shall any of the Accounts be subject to
anticipation, voluntary alienation or involuntary alienation.
 
18. Amendments and Termination.  This Plan may be amended by a the Compensation
Committee of the Board.  This Plan may be terminated at any time by the
Board.  No amendment or termination may adversely affect a Participant’s
Accounts existing on the date such amendment or termination is made, nor any
election previously made under the Plan as to deferrals for the calendar year in
which the amendment or termination occurs.
 
19. Effective Date; Section 409A.  The Plan was originally effective with
respect to a Participant’s  Bonus Stock or Cash Compensation earned after August
30, 1994.  This restatement is effective with respect to a Participant’s
deferrals made on or after January 1, 2008, except to the extent required by
Section 409A, when such changes shall be effective as of the date required by
Section 409A (generally, January 1, 2005).  The Plan is intended to satisfy Code
Section 409A and all of the official guidance promulgated thereunder.  To the
extent a provision in the Plan is inconsistent with Code Section 409A, such
provisions shall be deemed amended to comply with Code Section 409A, to avoid
the application of the penalty tax and interest provided thereunder.
 

 
 
12

--------------------------------------------------------------------------------

 
